Order of the court:
With respect to the writ of certiorari applied for against the marshal of the Municipal Court of Vega Baja, such writ does not lie for the review of the proceedings had before the marshal of a court, as the act authorizing writs of certiorari only provides that said writs be issued by a superior to an inferior court, and the proceedings before a marshal in the discharge of his functions must not be confused with the proceedings had in a court, the latter only being subject to review by virtue of the writ of certiorari; nor does the writ of certiorari applied for lie against the first section of the District Court of San Juan to review proceedings had therein in the mandamus case to which the petition refers, because the petitioner in this case was not a party to said mandamus case, and, consequently, lacks legal capacity to apply to this court to review and correct under the-writ of certiorari the errors which may have been committed in said case; and, finally, the writ of certiorari being an extraordinary remedy, recourse should not be had thereto in cases, in which an adequate and legal remedy exists, and the inter-venor or petitioner in this case has such remedy against the-execution creditors, Messrs. Forteza, Alonzo & Co., who-furnished a bond in the sum of $600 as is deduced from the petition itself; and furthermore, as the decision rendered by the First Section of the District Court of San Juan in the-mandamus case referred to is a decision of a final character,, the marshal of the Municipal Court of Vega Baja could have; *417appealed therefrom to this court, thus providing another ordinary and legal remedy.
For the reasons stated the application for the writ of certiorari is denied.